                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA                  §
                                          §
V.                                        §
                                          §          No. 3:18-cr-632-M
VINSON BURNETT,                           §
                                          §
             Defendant.                   §

          MEMORANDUM OPINION AND ORDER OF DETENTION

      In an Order Accepting Report and Recommendation of the United States

Magistrate Judge Concerning Plea of Guilty, dated September 18, 2019, Chief Judge

Barbara M. G. Lynn has referred this matter to the undersigned United States

magistrate judge for a hearing to determine whether it has been clearly shown that

there are exceptional circumstances under § 3145(c) why Defendant Vinson Burnett

should not be detained under § 3143(a)(2), and whether it has been shown by clear and

convincing evidence that Defendant Vinson Burnett is not likely to flee or pose a

danger to any other person or the community if released under § 3142(b) or (c) or

whether there is a substantial likelihood that a motion for acquittal or new trial will

be granted or that the Government has recommended that no sentence of

imprisonment be imposed. See Dkt. No. 32.

                                    Background

      Defendant is set for sentencing before Judge Lynn on December 20, 2019. See

Dkt. No. 28. “[W]hether a defendant should be released pending trial and whether a

defendant should be released pending sentencing or appeal are distinct inquiries

                                          -1-
governed by different provisions of the Bail Reform Act.” United States v. Lee, 31 F.

App’x 151, No. 01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).

      “The provisions of 18 U.S.C. § 3143 govern release pending sentencing or

appeal.” FED. R. CRIM. P. 46(c). 18 U.S.C. § 3143(a)(2) dictates that the Court “shall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be granted;

or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.” 18 U.S.C. § 3143(a)(2).

      On January 24, 2019, the undersigned United States magistrate judge released

Defendant subject to an Order Setting Conditions of Release. See Dkt. No. 13.

      “The provisions of 18 U.S.C. § 3143 govern release pending sentencing or

appeal.” FED. R. CRIM. P. 46(c). 18 U.S.C. § 3143(a)(2) dictates that the Court “shall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be granted;

or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

                                            -2-
convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.” 18 U.S.C. § 3143(a)(2).

      Defendant filed a Motion for Release Pending Sentencing, see Dkt. No. 25, and

a supplemental motion, see Dkt. No. 35, in which he identifies the exceptional

circumstances under 18 U.S.C. § 3145(c) that he contends justify his continued release

post-conviction and in which he addresses whether he is likely to flee or pose a danger

to any other person or the community if released under 18 U.S.C. § 3142(b) or (c)

pending sentencing.

      The Court held a hearing on October 9, 2019 on the matters referred by Judge

Lynn, at which Defendant appeared in person and through counsel and the

government’s counsel appeared.

                           Legal Standards and Analysis

      As a preliminary matter, Defendant is subject to mandatory detention under

Section 3143(a)(2) because he has, on a guilty plea, now been adjudged guilty of a

violation of 18 U.S.C. § 2252A(a)(1). See Dkt. No. 32; see also Dkt. No. 35 at 1-2. That

is “a crime of violence” under 3142(f)(1)(A) as “ any felony under chapter ... 110.” See

18 U.S.C §§ 3143(a)(2), 3156(a)(4)(C).

      Defendant therefore must be detained pursuant to 18 U.S.C. § 3143(a)(2) unless

he meets the conditions of release set forth in Section 3143(a)(2) or 18 U.S.C. § 3145(c).

Release of “a person who has been found guilty of an offense in a case described in [18

U.S.C. § 3142(f)(1)(A)] and is awaiting imposition or execution of sentence” requires

that “the judicial officer finds by clear and convincing evidence that the person is not

                                           -3-
likely to flee or pose a danger to any other person or the community.” 18 U.S.C. §

3143(a)(2)(B); see also United States v. Morrison, 833 F.3d 491, 506 (5th Cir. 2016)

(“The decision to detain Jacqueline after conviction is a common one because of the

presumption in favor of detention that attaches to a convicted defendant. See 18 U.S.C.

§ 3143.”); United States v. Lopez, 504 F. App’x 297, 298 (5th Cir. 2012) (“A defendant

who has been convicted ‘shall ... be detained’ pending sentencing ‘unless the judicial

officer finds by clear and convincing evidence that the person is not likely to flee or

pose a danger to the safety of any other person or the community if released.’ Thus,

there is a presumption against release pending sentencing.” (footnotes omitted)). As

the United States Court of Appeals for the Fifth Circuit has repeatedly recognized,

Federal Rule of Criminal Procedure 46(c) and Section 3143(a)(1) impose a burden on

a convicted defendant seeking release pending sentencing to show by clear and

convincing evidence that she or he is not a flight risk or a danger to the community. See

18 U.S.C. § 3143(a)(1); FED. R. CRIM. P. 46(c) (“The burden of establishing that the

defendant will not flee or pose a danger to any other person or to the community rests

with the defendant.”); United States v. Lockett, 549 F. App’x 269 (mem.), No. 13-11097,

2013 WL 6623771, at *1 (5th Cir. Dec. 17, 2013).

      Further, Defendant must meet the conditions of release set forth in Section

3143(a)(2)(A) or 3145(c). Defendant cannot, and does not claim that he can, satisfy the

Section 3143(a)(2)(A) showing that there is a substantial likelihood that a motion for

acquittal or new trial will be granted or that an attorney for the government has

recommended that no sentence of imprisonment be imposed on Defendant.

                                           -4-
      18 U.S.C. § 3145(c) provides that “[a] person subject to detention pursuant to [18

U.S.C. §] 3143(a)(2) or (b)(2), and who meets the conditions of release set forth in [18

U.S.C. §] 3143(a)(1) or (b)(1), may be ordered released, under appropriate conditions,

by the judicial officer, if it is clearly shown that there are exceptional reasons why such

person’s detention would not be appropriate.” As reflected in the Report and

Recommendation Concerning Plea of Guilty [Dkt. No. 215], Section 3145(c) provides

an alternative basis for pre-sentencing release under “exceptional circumstances,” so

long as Defendant also makes the required showing under Section 3143(a)(1) and

3143(a)(2)(B) – that is, by clear and convincing evidence that Defendant is not likely

to flee or pose a danger to the safety of any other person or the community if released

under 18 U.S.C. § 3142(b) or 3142(c) pending sentencing. See United States v. Carr, 947

F.2d 1239, 1240 (5th Cir. 1991).

      Defendant asserts that he has made the required showing that he is not likely

to flee or pose a danger to the safety of any other person or the community if continued

on release. As Defendant explains in his motion:

      First, while the nature and circumstances of the offense are serious, the
      conditions have been set that mitigate any danger that Mr. Burnett may
      be perceived to pose to the community. Mr. Burnett has complied with the
      conditions that restrict him from accessing the internet, computers,
      smart phones, gaming devices, person under the age of 18, sexually
      stimulating materials, and home confinement. Continued compliance
      with these conditions all but ensures that Mr. Burnett poses no danger
      to the community. Furthermore, Mr. Burnett has passed a polygraph
      examination, administered by Rick Holden, on the question of actual
      contact with children indicating that without access to the internet,
      smart phones, computer, etc. he poses no risk at all to the community.
      See Exhibit A. Additionally, Tim Proctor has administered a sex offender
      evaluation on Mr. Burnett and reports that he is at a low risk for

                                            -5-
      recidivism of the offense of conviction. In fact, child pornography
      defendants as a whole have been found in empirical studies to pose a low
      risk of recidivism. Although a serious offense, the conditions imposed, Mr.
      Burnett’s compliance therewith, and the low risk of re-offending his
      personally, and categorically, poses should be sufficient to convince this
      Court that he does not pose a danger to the community should he be
      allowed to remain on release pending sentencing.
              Mr. Burnett’s personal history and characteristics also weigh in
      favor of continued release. First, Mr. Burnett has been seeking treatment
      with Liles Arnold, LPC, and former Chairman for the Texas Council on
      Sex Offender Treatment, release pending sentencing will allow him to
      continue with this vital treatment. Mr. Burnett also poses no risk of
      flight. Mr. Burnett knew in July of 2018, when law enforcement executed
      a search warrant at his home, that he would be facing criminal charges
      for a child pornography offense. Mr. Burnett retained counsel and was
      willing to facilitate turning himself in upon indictment. Significantly, Mr.
      Burnett made no attempt to flee and has complied with conditions of
      release. Furthermore, he has strong family ties to the area. Mr. Burnett
      grew up in North Texas, his elderly mother lives one block from him, his
      brothers and sisters also live in the area. Mr. Burnett is employed. He
      has demonstrated a history of compliance with court orders, court
      appearances, and is subject to home confinement, GPS monitoring, and
      has relinquished his passport. This Court should find based on the factors
      in § 3142(g), by clear and convincing evidence, that Mr. Burnett is not
      likely to flee or pose a danger to the community if allowed to remain on
      conditions of pretrial release pending sentencing.

Dkt. No. 25 at 3-5 (citations omitted); see also Dkt. No. 35 at 1-2.

      Assuming that Defendant is right in that regard, the issue of Defendant’s

presentencing release inevitably turns on whether “it is clearly shown that there are

exceptional reasons why [Defendant’s] detention [pending sentencing] would not be

appropriate.” 18 U.S.C. § 3145(c). In support of that showing, Defendant asserts that

      the totality of the circumstances qualify as exceptional such that he should not
      be detained pending sentencing. ....
             First, Burnett has passed a polygraph indicating that he has had no
      actual contact with children. That he would submit to a polygraph examination
      on such a potentially incriminatory question and pass is exceptional and
      demonstrates, contrary to the government’s assertion, that he is not a danger

                                          -6- -6-
      to anyone or the community. Furthermore, assuming, as the government
      asserts, that Burnett has a sexual interest in children, his continued treatment
      with Liles Arnold, former Chairman for the Texas Council on Sex Offender
      Treatment, is all the more important, critical, and exceptional and warrants his
      continued release. The interruption of this valuable treatment isan exceptional
      factor warranting continued release. While, as the government points out, courts
      have “often rejected” release based “purely personal” circumstances, “[c]ourts
      granting release have often relied upon a combination of personal factors (e.g.
      employment, ties to the community, performance on pre-trial release, medical
      conditions), and legal factors (e.g. the potential length of the sentence and the
      possibility of a downward departure at sentencing).” Here, Burnett is seeking
      treatment, the benefits of which will be forfeited if detained, he is gainfully
      employed, assists in care taking for his mother, and has complied fully with
      conditions of pretrial release.
             Finally, the government is wrong when it concludes that Burnett is a
      danger and risk of flight. First, the government argues that Burnett is a danger
      because his offense of conviction demonstrates a sexual interest in children. The
      government wholly ignores that Burnett has passed a polygraph regarding any
      sexual contact with children and that his conditions of release, which he has
      faithfully abided by eliminate the risk of internet offending. Furthermore, the
      government takes issue with the empirical data acknowledging the low risk of
      recidivism of child pornography. However, courts and the U.S. Sentencing
      Commission have acknowledged these low recidivism rates and the fact that
      child pornography offenders are not often found to have engaged in sexual abuse
      of children.
             In contending that Burnett is a risk of flight, the government relies solely
      on the fact that, as a result of his choice to plead guilty, he faces a mandatory
      minimum sentence of at least five years imprisonment. In so concluding, the
      government wholly ignores Burnett’s family ties, his cooperation with law
      enforcement, his employment, and his length of residence in the community all
      of which favor a finding that he is not a flight risk.

Dkt. No. 35 at 2-5 (citations omitted).

      The United States Court of Appeals for the Fifth Circuit has explained that the

“exceptional reasons” provision “was added to § 3145(c) with the mandatory detention

provisions of § 3143(a)(2) and (b)(2) and was apparently designed to provide an avenue

for exceptional discretionary relief from those provisions.” Carr, 947 F.2d at 1240. The

United States Court of Appeals for the Second Circuit offers a working definition of

                                          -7-
“exceptional reasons”: “a unique combination of circumstances giving rise to situations

that are out of the ordinary.” United States v. DiSomma, 951 F.2d 494, 497 (2d Cir.

1991). That court also explained that, in assessing reasons proffered as the basis for

release under Section 3145(c), “a case by case evaluation is essential.” Id. The United

States Court of Appeals for the Eighth Circuit has similarly explained that

“‘exceptional’ means ‘clearly out of the ordinary, uncommon, or rare.’” United States v.

Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (citation omitted). One court has explained

that, “to avoid emasculating the mandatory detention statute[,] ‘exceptional reasons

review is limited to determining whether remanding the defendant to custody until

sentencing would be tantamount to subjecting individuals to unjust detention.’” United

States v. Thomas, No. 10-cr-229, 2010 WL 3323805, at *2 (D.N.J. Aug. 20, 2010)

(quoting United States v. Christman, 712 F. Supp. 2d 651, 655 (E.D. Ky. 2010)).

      District courts in this circuit have noted a variety of circumstances that do not

rise to the level of exceptional. See United States v. Cyrus, No. 10-0228-04, 2010 WL

5437247, at *1-*2 (W.D. La. Dec. 27, 2010) (need to “secure his home and attend to

other personal matters” were not exceptional reasons justifying release pending

sentencing); United States v. Douglas, 824 F. Supp. 98, 99-100 (N.D. Tex. 1993)

(defendant’s cooperation with the government that subjected him to potential

retaliation by co-defendants and his attempts at rehabilitation did not constitute

exceptional reasons); United States v. Dempsey, No. 91-098, 1991 WL 255382, at *1-*2

(E.D. La. Nov. 19, 1991) (poor health, emotional and mental problems, and need to

properly prepare his business and his family for his long absence were not exceptional

                                          -8-
circumstances); United States v. Scott, No. 1:95-CR-80-1, 1995 WL 723752, at *1-*2

(E.D. Tex. Nov. 22, 1995) (need to assist parent was a purely personal reason that was

no more exceptional than those routinely rejected by courts); see also United States v.

Landry, No. CR 15-32-JWD-SCR, 2015 WL 5202458, at *2-*4 (M.D. La. Sept. 4, 2015);

United States v. Posada, 109 F. Supp. 3d 911, 912-16 (W.D. Tex. 2015).

      The Court determines – as have other courts when presented with similar

arguments for presentencing release – that Defendant’s proffered reasons for

continuing his release are not, in and of themselves or taken together, a unique

combination of circumstances giving rise to a situation that is out of the ordinary to the

point that his detention pending sentencing would not be appropriate. In light of

Section 3142(a)(2)’s mandate, as Defendant recognizes, the facts that a defendant has

been compliant and behaved commendably on release – as Defendant undisputedly has

here – and that he may be likely to continue to comply with his release conditions do

not amount to exceptional reasons why his detention pending sentencing would not be

appropriate or, put another way, why remanding him to custody until sentencing

would be unreasonable or tantamount to subjecting him to unjust detention.

      Defendant’s successful participation in long-term counseling, while also

commendable, likewise does not, standing alone or in combination with his other

proffered reasons, qualify as such clearly out of the ordinary, uncommon, or rare

circumstances as to justify continued release under Section 3145(c). In essence,

Defendant asserts that his need for counseling and the success so far of that treatment

are so extraordinary as to make presentencing detention inappropriate because it

                                           -9-
would preclude another several weeks of counseling that will further advance that

successful therapy and would hamper Defendant in using that success to press for a

downward variance at sentencing. Those are worthy goals, but, after carefully

considering counsel’s arguments, the Court finds that Defendant has not shown that

his circumstances are so different from those other similarly situated defendants,

including those convicted of a child pornography offense, who also may wish to

continue therapy and show the sentencing judge progress on release up to the point of

the hearing, as to constitute exceptional reasons why Defendant should not be detained

pending sentencing in the face of the legal presumption that he should be. See, e.g.,

United States v. Brown, 368 F.3d 992, 993 (8th Cir. 2004) (“As to the district court’s

desire that Brown remain in treatment pending assignment, we agree with the courts

that have held that a defendant’s participation in a treatment program is not an

extraordinary reason, and we disagree with the courts that have held to the contrary.”

(citations omitted)); cf. Jones v. United States, No. 5:08-CR-290-FL-1, 2011 WL

6780786, at *4 (E.D.N.C. Dec. 27, 2011) (“None of the purportedly ‘exceptional’

circumstances identified by petitioner – the supposed non-violent character of his

particular crime of violence, his cooperation with authorities, his procurement of

psychiatric counseling, or his desire to continue his efforts to provide care for his

children – constitute circumstances which the court would deem exceptional.”).

                                    Conclusion

      Accordingly, the Court finds that it has not been clearly shown that there are

exceptional circumstances under 18 U.S.C. § 3145(c) why Defendant Vinson Burnett

                                         -10-
should not be detained under 18 U.S.C. § 3143(a)(2), DENIES Defendant’s Motion for

Release Pending Sentencing [Dkt. No. 25] and Supplemental Motion for Release

Pending Sentencing [Dkt. No. 35] and ORDERS that, under 18 U.S.C. § 3143(a)(2),

Defendant Vinson Burnett be detained pending sentencing.

      It is therefore ORDERED that Defendant Vinson Burnett be, and he is hereby,

committed to the custody of the Attorney General and United States Marshal for

further proceedings.

      It is ORDERED that Defendant Vinson Burnett, while being so held, be afforded

reasonable opportunity for private consultation with counsel.

      SO ORDERED.

      DATED: October 9, 2019



                                          ________________________________________
                                          DAVID L. HORAN
                                          UNITED STATES MAGISTRATE JUDGE




                                        -11-
